id office uilc cca_2012110810151526 ------------- number release date from ------------------ sent thursday november am to ----------------- cc subject election i agree that the amount that could have been deferred under sec_6166 when the estate_tax_return was filed can't be made subject_to sec_6166 when a deficiency that’s not attributable to the closely-held business is later determined the estate full-paid the tax_shown_on_the_return and it’s now too late to make the sec_6166 election and there’s no relief available for the election even if an argument could be made for relief and as the tax was full-paid the estate didn’t try to make a protective_election with the estate_tax_return under sec_20_6166-1 as that election only defers payment of any portion of tax remaining unpaid where no election is made when the return is filed and later a deficiency is determined the sec_6166 election for certain deficiencies only allows that portion of the deficiency attributable to a closely-held business to be paid in installments under sec_6166 sec_20_6166-1 the sec_6166 election doesn’t apply to any_tax originally determined to be due sec_20_6166-1 sec_20_6166-1 doesn't allow any_tax originally determined to be due to be subject_to the sec_6166 election that provision only sets a cap on the amount of the deficiency attributable to the closely-held business the cap is determined by seeing what's left after using the adjusted figures to set the maximum amount that could be paid in installments and reducing it by any amount already elected please give me a call if you want to discuss
